                                                                   Case 2:20-ap-01575-ER            Doc 1-2 Filed 08/28/20 Entered 08/28/20 13:31:32          Desc
                                                                                                    Rule 7026-1 Notice Page 1 of 5


                                                                   1   Steven J. Kahn (CA Bar No. 76933)
                                                                       Gail S. Greenwood (CA Bar No. 169939)
                                                                   2   PACHULSKI STANG ZIEHL & JONES LLP
                                                                       10100 Santa Monica Blvd., 13th Floor
                                                                   3   Los Angeles, California 90067
                                                                       Telephone: 310/277-6910
                                                                   4   Facsimile: 310/201-0760
                                                                       E-mail: skahn@pszjlaw.com
                                                                   5            ggreenwood@pszjlaw.com

                                                                   6   Co-Counsel to Chapter 11 Debtors and
                                                                       Debtors In Possession
                                                                   7
                                                                                                    UNITED STATES BANKRUPTCY COURT
                                                                   8                 CENTRAL DISTRICT OF CALIFORNIA - LOS ANGELES DIVISION
                                                                   9   In re                                                 Lead Case No. 2:18-bk-20151-ER
                                                                  10   VERITY HEALTH SYSTEM OF CALIFORNIA,                   Jointly administered with:
                                                                       INC., et al.,                                         Case No. 2:18-bk-20162-ER;
                                                                  11                                                         Case No. 2:18-bk-20163-ER;
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                               Debtors and Debtors In Possession.            Case No. 2:18-bk-20164-ER;
                                                                  12                                                         Case No. 2:18-bk-20165-ER;
                                                                        Affects All Debtors                                 Case No. 2:18-bk-20167-ER;
                                        LOS ANGELES, CALIFORNIA




                                                                  13    Affects Verity Health System of California, Inc.    Case No. 2:18-bk-20168-ER;
                                           ATTORNEYS AT LAW




                                                                        Affects O’Connor Hospital                           Case No. 2:18-bk-20169-ER;
                                                                  14    Affects Saint Louise Regional Hospital              Case No. 2:18-bk-20171-ER;
                                                                        Affects St. Francis Medical Center                  Case No. 2:18-bk-20172-ER;
                                                                  15    Affects St. Vincent Medical Center                  Case No. 2:18-bk-20173-ER;
                                                                        Affects Seton Medical Center                        Case No. 2:18-bk-20175-ER;
                                                                  16    Affects O’Connor Hospital Foundation                Case No. 2:18-bk-20176-ER;
                                                                        Affects Saint Louise Regional Hospital Foundation   Case No. 2:18-bk-20178-ER;
                                                                  17    Affects St. Francis Medical Center of Lynwood       Case No. 2:18-bk-20179-ER;
                                                                         Foundation                                          Case No. 2:18-bk-20180-ER;
                                                                  18    Affects St. Vincent Foundation                      Case No. 2:18-bk-20181-ER;
                                                                        Affects St. Vincent Dialysis Center, Inc.
                                                                  19    Affects Seton Medical Center Foundation             Chapter 11 Cases
                                                                        Affects Verity Business Services
                                                                  20    Affects Verity Medical Foundation                   Hon. Ernest M. Robles
                                                                        Affects Verity Holdings, LLC
                                                                  21    Affects De Paul Ventures, LLC                       Adversary No. ____________
                                                                        Affects De Paul Ventures - San Jose Dialysis, LLC
                                                                  22                                                         NOTICE OF REQUIRED
                                                                                                                             COMPLIANCE WITH LOCAL
                                                                  23                                                         BANKRUPTCY RULE 7026-1
                                                                  24

                                                                  25

                                                                  26

                                                                  27

                                                                  28

                                                                                                                         1
                                                                       DOCS_LA:324119.2 89566/002
                                                                   Case 2:20-ap-01575-ER               Doc 1-2 Filed 08/28/20 Entered 08/28/20 13:31:32         Desc
                                                                                                       Rule 7026-1 Notice Page 2 of 5


                                                                   1   ST. VINCENT MEDICAL CENTER, a California
                                                                       nonprofit public benefit corporation, SETON
                                                                   2   MEDICAL CENTER, a California nonprofit
                                                                       public benefit corporation, O’CONNOR
                                                                   3   HOSPITAL, a California nonprofit public benefit
                                                                       corporation, and SAINT LOUISE REGIONAL
                                                                   4   HOSPITAL, a California nonprofit public benefit
                                                                       corporation,
                                                                   5
                                                                                         Plaintiffs,
                                                                   6   v.

                                                                   7   CALIFORNIA PHYSICIANS’ SERVICE dba
                                                                       BLUE SHIELD OF CALIFORNIA, a California
                                                                   8   nonprofit public benefit corporation,

                                                                   9                    Defendant.

                                                                  10
                                                                               Plaintiffs hereby provide this notice of the requirement of Local Bankruptcy Rule
                                                                  11
                                                                       7026-1 (“LBR 7026-1”) and Federal Rule of Bankruptcy Procedure 7026 (collectively, the
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12
                                                                       “Rules”) that the parties must meet and confer as required by and for the purposes set forth in
                                        LOS ANGELES, CALIFORNIA




                                                                  13
                                           ATTORNEYS AT LAW




                                                                       those Rules. The text of LBR 7026-1 is attached hereto as Exhibit A.
                                                                  14

                                                                  15   Dated: August 28, 2020                         PACHULSKI STANG ZIEHL & JONES LLP
                                                                  16

                                                                  17
                                                                                                                      /s/ Steven J. Kahn
                                                                  18                                                  Steven J. Kahn
                                                                                                                      Co-Counsel to Chapter 11 Debtors and
                                                                  19                                                  Debtors In Possession
                                                                  20

                                                                  21

                                                                  22

                                                                  23

                                                                  24

                                                                  25

                                                                  26

                                                                  27

                                                                  28

                                                                                                                          2
                                                                       DOCS_LA:324119.2 89566/002
                                                                   Case 2:20-ap-01575-ER            Doc 1-2 Filed 08/28/20 Entered 08/28/20 13:31:32   Desc
                                                                                                    Rule 7026-1 Notice Page 3 of 5


                                                                   1

                                                                   2

                                                                   3

                                                                   4

                                                                   5                                        EXHIBIT A
                                                                   6

                                                                   7

                                                                   8

                                                                   9

                                                                  10

                                                                  11
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12
                                        LOS ANGELES, CALIFORNIA




                                                                  13
                                           ATTORNEYS AT LAW




                                                                  14

                                                                  15

                                                                  16

                                                                  17

                                                                  18

                                                                  19

                                                                  20

                                                                  21

                                                                  22

                                                                  23

                                                                  24

                                                                  25

                                                                  26

                                                                  27

                                                                  28

                                                                                                                       3
                                                                       DOCS_LA:324119.2 89566/002
                                                                   Case 2:20-ap-01575-ER               Doc 1-2 Filed 08/28/20 Entered 08/28/20 13:31:32               Desc
                                                                                                       Rule 7026-1 Notice Page 4 of 5


                                                                   1                                        EXHIBIT A
                                                                                          NOTICE OF REQUIRED COMPLIANCE UNDER LBR 7026-1
                                                                   2                       AND FEDERAL RULE OF BANKRUPTCY PROCEDURE
                                                                   3   LBR 7026-1. DISCOVERY
                                                                   4   (a)     General. Compliance with FRBP 7026 and this rule is required in all adversary
                                                                               proceedings.
                                                                   5
                                                                               (1)      Notice. The plaintiff must serve with the summons and complaint a notice that
                                                                   6                    compliance with FRBP 7026 and this rule is required.
                                                                   7           (2)      Proof of Service. The plaintiff must file a proof of service of this notice together with
                                                                                        the proof of service of the summons and complaint.
                                                                   8
                                                                       (b)     Discovery Conference and Disclosures.
                                                                   9
                                                                               (1)      Conference of Parties. Unless all defendants default, the parties must conduct the
                                                                  10                    meeting and exchange the information required by FRBP 7026 within the time limits
                                                                                        set forth therein. Unless otherwise ordered, the initial status conference constitutes
                                                                  11                    the “scheduling conference” referred to in FRCP 26(f)(1) (incorporated by FRBP
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                                        7026).
                                                                  12
                                                                               (2)      Joint Status Report. Within 7 days after such meeting, the parties must prepare a joint
                                        LOS ANGELES, CALIFORNIA




                                                                  13                    status report containing the information set forth in LBR 7016-1(a)(2). The joint
                                           ATTORNEYS AT LAW




                                                                                        status report will serve as the written report of the meeting required by FRBP 7026.
                                                                  14
                                                                       (c)     Failure to Make Disclosures or Cooperate in Discovery.
                                                                  15
                                                                               (1)      General. Unless excused from complying with this rule by order of the court for good
                                                                  16                    cause shown, a party must seek to resolve any dispute arising under FRBP 7026-7037
                                                                                        or FRBP 2004 in accordance with this rule.
                                                                  17
                                                                               (2)      Meeting of Parties. Prior to the filing of any motion relating to discovery, the parties
                                                                  18                    must meet in person or by telephone in a good faith effort to resolve a discovery
                                                                                        dispute. It is the responsibility of the moving party to arrange the conference. Unless
                                                                  19                    altered by agreement of the parties or by order of the court for cause shown, the
                                                                                        opposing party must meet with the moving party within 7 days of service upon the
                                                                  20                    opposing party of a letter requesting such meeting and specifying the terms of the
                                                                                        discovery order to be sought.
                                                                  21
                                                                               (3)      Moving Papers. If the parties are unable to resolve the dispute, the party seeking
                                                                  22                    discovery must file and serve a notice of motion together with a written stipulation by
                                                                                        the parties.
                                                                  23
                                                                                        (A)         The stipulation must be contained in 1 document and must identify, separately
                                                                  24                                and with particularity, each disputed issue that remains to be determined at the
                                                                                                    hearing and the contentions and points and authorities of each party as to each
                                                                  25                                issue.
                                                                  26                    (B)         The stipulation must not simply refer the court to the document containing the
                                                                                                    discovery request forming the basis of the dispute. For example, if the
                                                                  27                                sufficiency of an answer to an interrogatory is in issue, the stipulation must
                                                                                                    contain, verbatim, both the interrogatory and the allegedly insufficient answer,
                                                                  28                                followed by each party's contentions, separately stated.
                                                                                                                               4
                                                                       DOCS_LA:324119.2 89566/002
                                                                   Case 2:20-ap-01575-ER               Doc 1-2 Filed 08/28/20 Entered 08/28/20 13:31:32               Desc
                                                                                                       Rule 7026-1 Notice Page 5 of 5


                                                                   1
                                                                                        (C)         In the absence of such stipulation or a declaration of a party of noncooperation
                                                                   2                                by the opposing party, the court will not consider the discovery motion.

                                                                   3           (4)      Cooperation of Parties; Sanctions. The failure of any party either to cooperate in this
                                                                                        procedure, to attend the meeting of parties, or to provide the moving party the
                                                                   4                    information necessary to prepare the stipulation required by this rule within 7 days of
                                                                                        the meeting of parties will result in the imposition of sanctions, including the
                                                                   5                    sanctions authorized by FRBP 7037 and LBR 9011-3.

                                                                   6           (5)      Contempt. LBR 9020-1 governing contempt proceedings applies to a discovery
                                                                                        motion to compel a non-party to comply with a deposition subpoena for testimony
                                                                   7                    and/or documents under FRBP 7030 and 7034.

                                                                   8

                                                                   9

                                                                  10

                                                                  11
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12
                                        LOS ANGELES, CALIFORNIA




                                                                  13
                                           ATTORNEYS AT LAW




                                                                  14

                                                                  15

                                                                  16

                                                                  17

                                                                  18

                                                                  19

                                                                  20

                                                                  21

                                                                  22

                                                                  23

                                                                  24

                                                                  25

                                                                  26

                                                                  27

                                                                  28

                                                                                                                               5
                                                                       DOCS_LA:324119.2 89566/002
